                Case 1:19-cv-08416-JGK Document 40 Filed 05/29/20 Page 1 of 2
                                             THE LAW OFFICES OF

                                   NEAL BRICKMAN, P.C.
                                      420 LEXINGTON AVENUE, SUITE 2440
                                          NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                         TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                                 (212) 986-6840
ETHAN Y. LEONARD                           The action is stayed until July 6, 2020. The parties
VIRIGNIA A. REILLY                         should provide a status report prior to that date.        TELECOPIER:
JASON A. STEWART                           SO ORDERED.                                                (212) 986-7691
                                                                        /s/ John G. Koeltl   .




                                           New York, NY                  John G. Koeltl
      Via ECF                              May 29, 2020                       U.S.D.J.
      Hon. John G. Koeltl
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007
                                                                      May 28, 2020

      Re:    Fong M.D. v. Weill Cornell Medical College et al.
             Civ. No. 19-CV-08416 (JGK)
             Joint Status Letter & Motion to Continue Stay

      Dear Judge Koeltl:

              We write to the Court to provide a joint status update on this matter and to make a second
      request to stay this proceeding. All parties consent to this request for a stay. As reported to the
      Court on April 7, 2020, the parties have reached a settlement of this matter, but have been delayed
      in exchanging a settlement agreement, in part due to the impact of the health crisis brought on by
      COVID-19 on the defendants Weill Cornell Medical College and NY Presbyterian Hospital and
      their respective counsel.

              Under normal circumstances, we would have expected a settlement agreement to have been
      exchanged and that this correspondence would be advising the Court of the resolution of this
      matter, however, given both our client and the defendants continuing role in battling the national
      health crisis and the impact of the crisis on the attorneys involved this case, we have still not been
      able to fully effectuate our settlement in the timeframe that would usually be expected. We
      therefore write the Court to provide this update and to request a stay of the litigation while the
      parties finalize the settlement of this matter. We have and continue to request a settlement
      agreement from the Defendants, and we shall further update the Court upon finalizing the
      resolution of this matter. Thank you for your attention to this matter.

                                                             Very Truly Yours,

                                                             /s/ Jason A. Stewart_____
                                                             Jason A. Stewart (JS4602)
                                                             Neal Brickman (NB0874)
         Case 1:19-cv-08416-JGK Document 40 Filed 05/29/20 Page 2 of 2



cc:

Benjamin Eldridge Stockman, Esq.
Brian Clark, Esq.
VENABLE LLP
Attorneys for Defendants Weill Cornell
Medical College and Hugh C. Hemmings, Jr. M.D.
1270 Avenue of Americas
New York, New York 10020
(via ECF)

John Houston Pope, Esq.
EPSTEIN BECKER & GREEN
Attorneys for Defendant New York Presbyterian Hospital
875 Third Avenue
New York, New York 10022
(via ECF)




                                             2
